DETAILED ACTION
This action is responsive to the communication filed 8/30/21.
Claims 1, 4-9, 11-18 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al. (WO 2013/040542, “Zemel”) in view of Kalghatgi et al. (US 20150157870).
Regarding claim 1, Zemel teaches an electrode arrangement (figure 6 and pg. 24, par. 1, ‘a treatment electrode including a conductor 1 surrounded at least in part by an insulating material 2’) for a dielectric barrier discharge plasma treatment of an irregularly three-dimensionally shaped surface of an electrically conducting body (figure 6 and pg. 24, par. 1, ‘The treatment device is used in this embodiment by applying a voltage to the conductor 1 such that a surface plasma is generated along the surface of the insulating material and between the surface of the insulating material 2 and patient's nail’), which surface is to be used as a counter electrode (Pg. 7 and par. 1, ‘Simultaneously, some plasma will usually form around the periphery of the curved dielectric layer(s) in use and conduct to the surface of the nail plate.’ ), the electrode arrangement comprising: a first planar electrode (figure 6 and page 24, lines 1-2, ‘treatment electrode including a conductor 1 surrounded at least in part by an insulating material 2’) to be coupled to a high voltage source (page 20, lines 20-21, ‘The electrode support structure, 1, is connected to a high power supply and control system, 4’ ), a dielectric (figure 6 and page 24, line 2, ‘insulating material 2 defining an outer surface that may be placed in direct contact with a patient's tissue’) formed by coating or foil  (Pg. 21, lines 19-20, ‘the dielectric layer may be applied via a coating process, such as anodizing or thermal spraying or by an oxidation process’ ) of a flexible material so that the dielectric shields the first electrode from the surface to be treated (Pg. 6, lines 17-20, ‘the system can further include a flexible dielectric layer substantially surrounding the flexible electrode, the flexible dielectric layer being adapted and configured to be disposed against the anatomical region of interest’); and a spacer comprising a structured surface of protrusions (figure 5, (2), page 24, line 30 – page 25, line 1, ‘The or be separate and distinct.’) ensuring a minimum distance of the electrode to the object (Fig. 6, it is apparent from the figure that a minimum distance between the electrode and tissue is ensured by the thickness of the different protrusions); and an edge portion extending from the structured surface to prevent an airflow between the surroundings and the spaced compartments (Page 26, lines 27-31, ‘The spacer/spacing means can be provided around the periphery of the treatment electrode, in which case it can also surround or encapsulate the local gas. By surrounding the local gas, the structure can facilitate concentration of the heat and reactive species in the desired treatment area’), wherein, the said first electrode is constructed to be fitted to an object having the surface to be treated and brought in contact with the spacer (figure 6, electrode fitted to patient tissue 3 having a dielectric surface 2); and wherein an isolating cover layer covers the first electrode (figure 6, conductor 1 is covered by a top layer of isolating material); wherein a closed edge is formed by the edge portion (Page 26, lines 27-31, edge portion can be considered ‘closed’ since it is configured to encapsulate local gas within the device), wherein the 



    PNG
    media_image1.png
    380
    901
    media_image1.png
    Greyscale

Annotated Fig. 6 of Zemel

Zemel fails to teach that the protrusions are adjacent a side of the dielectric facing the surface to be treated, which applicant argues implies that the dielectric element is a ‘separate and distinct structure from the spacer element’; or that the dielectric extends into the edge portion of the structured surface. 
However, in the same field of endeavor Kalghatgi teaches an electrode arrangement (Fig. 8, DBD jet pad 700 having flexible electrode 710) for a dielectric barrier discharge plasma treatment (Abstract, ‘Exemplary embodiments of shape conforming dielectric barrier discharge (DBD) plasma generators are disclosed herein’) of an irregularly three-dimensionally shaped surface (surface to be treated) of an 


    PNG
    media_image2.png
    493
    1090
    media_image2.png
    Greyscale

Annotated fig. 8 of Kalghatgi
Since both Zemel and Kalghatgi teach different implementations for dielectric barrier layers for use in cold plasma devices—the configuration of Zemel in which the dielectric layer is incorporated into the spacer layer, the configuration of Kalghatgi in which the dielectric is provided as a layer separate from the spacer layer—it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to substitute one known dielectric barrier layer configuration for the other in order to arrive 
Regarding claim 4, Zemel, as modified, fails to teach wherein the edge portion is non-stretchable.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to construct the edge portion of the spacer of a non-elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Zemel, as modified, further teaches wherein a second electrode covers said isolating cover layer (Pg. 8, lines 28-29, ‘The ground pad can be embedded into the electrode, or can be formed about a periphery of the electrode’).
Regarding claim 6, Zemel, as modified, further teaches wherein the second electrode electrically connects to a conductive ring electrode (Pg. 8, lines 28-29, ‘The ground pad can be embedded into the electrode, or can be formed about a periphery of the electrode’).
Regarding claim 7, Zemel, as modified, further teaches wherein the conductive ring electrode comprises a conductive sticker edge (Pg. 35, lines 10-11, ‘This grounding conductor is optionally mounted to the tissue via a conductive tissue adhesive or gel.’). 
Regarding claim 8, Zemel, as modified, further teaches wherein the first electrode is a stretchable mesh (Pg. 6, lines 4 and 16-22, ‘The flexible electrode can include a layer of conductive material […] The layer of conductive material can be a 
Regarding claim 12, Zemel, as modified, teaches wherein the electrode arrangement is substantially transparent, so that in operation an underlying body undergoing treatment and the created plasma can be visually observed (Pg. 37, lines 10-12, ‘The mesh was connected to ground and used as a transparent electrode to enable visualization of plasma formation within the gap.’).
Regarding claim 13, Zemel, as modified, teaches that the cover layer is transparent (Pg. 9, lines 14-15, ‘The layer of conductive material may be, transparent, and may include indium tin oxide (ITO), as desired’) and flexible (page 24, line 10, ‘If desired, the insulating material can be rigid or flexible’), but fails to that the cover layer and the spacer are provided from a single preform. 
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to make the cover layer and spacer of a single preform as claimed, since it has been held to be a matter of obvious design choice to make a one piece construction out of a structure previously disclosed by the prior art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Regarding claim 14, Zemel, as modified, further teaches wherein the first electrode is a planar structure (Fig. 5, conductor 1), and wherein the planar electrode structure is connected to a contact with a slide contact of a PCB (Pg. 35, lines 16-23, ‘The plasma emitter can be connected to the power supply by a variety of techniques. For example, short wires having an external connector may be laminated, glued, 
Regarding claim 15, Zemel, as modified, further teaches a driver circuit for driving the first electrode coupled to the high voltage source (Pg. 16, lines 2-5, ‘The controller can be adapted and configured to adjust the applied voltage in response to a signal received from the conducting pad to maintain a controlled and substantially uniform power deposition in the anatomical region of interest.’), wherein the driver circuit drives the first electrode in a pulsed voltage in a range of 3kV-8kV (Pg. 26, lines 20-21, ‘Such voltages range, for example, from about 500 to about 1000 volts, about 1000 -about 10000 volts, and about 10000 - about 50000 volts’), with a repetition rate in a range of .5kHz-50kHz (Pg. 5, lines 10-11, ‘Frequency of such pulses may also be varied from only a few Hertz to several thousand Hertz.’), and with a pulse duration in a range of 0.1 microseconds-100 microseconds (Pg. 5, lines 9-10, ‘duration can be varied from about 1 ns to 1000 ns,’; e.g. 1000 ns is equivalent to 1 microsecond). 
Regarding claim 17, Zemel, as modified, further teaches wherein a gas control structure is provided in the electrode arrangement, and wherein the gas control structure is arranged to generate plasma precursor (Pgs. 28, line 21-29).
Regarding claim 18, Zemel, as modified, further teaches wherein the gas control structure comprises a gas drain or a gas absorbent (Pg. 27, line 1-3, ‘Such a border can .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Kalghatgi, as applied to claims 1, 4-8 and 12-15, above, and further in view of Weltmann et al. (US 20150088234, “Weltmann”).
Regarding claims 9, while Zemel, as modified, teaches that the first electrode can be a mesh, Zemel, as modified, fails to teach wherein the first electrode is formed from a continuous conductive wire. 
Weltmann teaches an analogous device for providing therapeutic non-thermal plasma (Abstract), in which the active electrode is formed from a continuous conductive wire (Figs. 1-2, high-voltage electrode of insulated wire 2). 
Since both Zemel, as modified, and Weltmann teach analogous high voltage electrode configurations for producing therapeutic non-thermal plasma, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known electrode configuration for the other in order achieve the predictable result of a high voltage electrode for producing non-thermal plasma. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel, in view of Kalghatgi, as applied to claims 1, 4-8 and 12-15, above, and further in view of Hancock (US 20130267943).
Regarding claim 11, while Zemel, as modified, teaches that the plasma emitter can be connected to the power supply through wires having external connectors (Pg. 
However, in the same field of endeavor Hancock teaches the use of a twisted pair for the transfer of high frequency energy (Par. 34).
In view of Hancock, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Zemel, as modified, by utilizing twisted pair wirings to connect the ground/active electrodes to external connectors, as taught by Hancock, in order to reduce the effect of noise currents induced on the line by coupling of electric or magnetic fields.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Kalghatgi, as applied to claims 1, 4-8 and 12-15, above, and further in view of Baker et al. (US 6149620, “Baker”).
Regarding claim 16, while Zemel, as modified, teaches a driver circuit, Zemel, as modified, fails to teach that the driver circuit comprises a planar electrode identification circuit.
Baker teaches an analogous device for producing plasma (Abstract and par. 19, ‘In some embodiments a conductive fluid is delivered into the intervertebral disc prior to applying the high frequency voltage to ensure that sufficient conductive fluid exists for plasma formation and to conduct electric current between the active and return electrodes’), in which a driver circuit comprises an electrode identification circuit (Par. 155, ‘According to the present invention, the probe 20 further includes an identification element that is characteristic of the particular electrode assembly so that the same power supply 28 can be used for different electrosurgical operations.’).
In view of Baker, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Zemel, as modified, by providing the controller with an identification circuit, as taught by Baker, in order to configure the controller to be automatically compatible with a variety of plasma electrodes having different operating parameters, as taught by Baker.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 8/30/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kalghatgi.
With respect to applicant’s arguments related to Zemel, applicant argues:
Zemel, upon which the rejection of previously amended claim 1 primarily relies, describes electrode arrangements for a dielectric barrier discharge plasma treatment. However, it is initially noted that Zemel is primarily directed to nail treatment. See Office action, Section 10, at page 3 (confirming this characterization of Zemel’s teachings). Regarding Applicant’s previously claimed ‘edge’ feature, the Office action, a pages 4-5, references the walls of the ‘separate and distinct’ pores in Zemel’s FIG. 6 as corresponding to Applicant’s claimed ‘edge’ element. However, such edges are part of the structured surface and thus cannot correspond to Applicant’s now-clarified “edge portion’ that is a separate structural feature of the spacer element (comprising the ‘structured surface’ and the “edge portion’). Moreover, treating nails differs substantially from treating wounds. There is no indication in Zemel that the disclosed structure would be proper — either structurally or functionally — to perform wound treatment.

With respect to applicant’s argument that Zemel is related to a nail treatment rather than a wound treatment, the examiner disagrees that this fact is relevant to the patentability of the claims. Nowhere in the claims does applicant recite the intended use of ‘wound treatment’. Therefore, applicant’s argument is spurious since it is based on a limitation which is not present in the claims. Although the claims are interpreted in light 
Further, according to MPEP 2114 II:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Therefore, even if the intended use was recited within the body claim, such a recitation would only distinguish over Zemel, if the intended use recitation implied a clear structural difference between the claimed invention and the prior art. 
With respect to applicant’s argument that Zemel cannot be used to teach the claimed edge portion since ‘such edges are part of the structured surface and thus cannot correspond to Applicant’s now-clarified “edge portion’ that is a separate structural feature of the spacer element (comprising the ‘structured surface’ and the “edge portion’).’ The examiner disagrees. As clarified in the annotated figures above, the ‘edge portion’ can be considered the portion of the spacing element which is along the peripheral edge of the device. The structured surface can be considered the portion of the spacing element interior the peripheral edge which contains the various cavities. Since the edge portion surrounds the structured surface it can be construed to extend from the structured surface. Further, the examiner notes that this interpretation of the claim language is similar to how applicant’s disclosure defines the relationship between the edge portion and structured surface as shown in fig. 3.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794